In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00231-CR




        IN RE: CHRISTOPHER EARL RYMAN




             Original Mandamus Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                         MEMORANDUM OPINION
        Christopher Earl Ryman has filed a document which asks this Court to order various

court officials to take specific actions in connection with his pending criminal prosecutions in

Delta County. We, therefore, will treat this as a petition for writ of mandamus asking this Court

to require certain actions to be taken below. 1

        Ryman asks this Court to recuse the trial judge and to accept his plea of no contest in his

community supervision revocation along with giving him credit for time served under his present

federal incarceration. He alternatively suggests that if this Court does not find that acceptable,

then we should issue an order to the federal warden to produce Ryman’s body and require the

prosecutor to show why Ryman might not enter such a plea.

        Ryman’s main complaint appears to be that Delta County is making no effort to end his

community supervision period. In support of that, he makes the statement in his petition that the

judge and his family had numerous business dealings with Ryman and had stated that he wanted

to ensure that Ryman spend every day possible in his jail—and had, therefore, denied Ryman’s

offer to enter a plea.

        The standard for mandamus relief articulated by the Texas Court of Criminal Appeals

requires the relator to establish that (1) there is no adequate remedy at law to redress the alleged

harm and (2) only a ministerial act, not a discretionary or judicial decision, is being sought. State




1
 The document is entitled “Application for Habeas Corpus Ad Testifican’dum Motion for Recusal of Magistrate
Judge.”
                                                    2
ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex.

Crim. App. 2007).

         Ryman’s central request is that the judge be recused. The procedure for seeking recusal

of a trial judge is set out in Rules 18a and 18b of the Texas Rules of Civil Procedure. TEX. R.

CIV. P. 18a, 18b. There is no indication that Ryman has attempted to utilize that remedy. Under

these circumstances, Ryman has not shown us that the trial judge violated any mandatory duty

that would justify our issuance of mandamus—therefore, this Court does not have separate

authority to step into the shoes of a trial judge to issue such an order. The remainder of Ryman’s

requests also involve actions that are properly pursued before a trial court—not an appellate

court.

         We deny the petition.




                                                    Bailey C. Moseley
                                                    Justice

Date Submitted:        November 6, 2013
Date Decided:          November 7, 2013

Do Not Publish




                                                3